Citation Nr: 1807443	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-12 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 9, 2010 for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
	

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  The appellant is the Veteran's court-appointed guardian and spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1. In a March 1975 rating decision, the RO severed service connection for a psychiatric disorder, at that time characterized as depressive neurosis.

2.  The RO denied the Veteran's applications to reopen the claim for service connection for acquired psychiatric disorder, variously diagnosed, in numerous rating decisions following 1975.  The Veteran did not appeal these decisions.

3.  The Veteran appealed a January 1996 rating decision denying the Veteran's application to reopen to the Board.  In September 2006, the Board denied the Veteran's claim for service connection for acquired psychiatric disorder.  A motion for reconsideration of this decision was denied in March 2007, and the Board's decision is therefore final.

4.  After the final September 2006 Board decision, the Veteran next filed an application to reopen the service connection claim on July 29, 2008, which is the date of reopened claim leading to an award of service connection for PTSD with major depressive disorder.
 
5.  The lay and medical evidence reflect that the Veteran's psychiatric symptoms, variously diagnosed, had an in-service onset, and the date of claim is the date of receipt of reopened claim, i.e., July 29, 2008.


CONCLUSION OF LAW

The criteria for an effective date of July 29, 2008, for the award of service connection for PTSD with major depressive disorder  have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than December 9, 2010 for the award of service connection for PTSD with major depression.  He contends that he has had a psychiatric disorder in and since service, and that service connection for a psychiatric disorder was improperly severed in 1975.

The general rule regarding effective dates is found at 38 U.S.C. § 5110(a): 

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

The effective date of an award of service connection will be the day following the date of separation from service if the veteran filed a claim within one year after service; otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C. § 5110 (a), (b)(1).

A "claim" is a "formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

By way of history, the Veteran claimed service connection for a nervous condition in July 1971.  In a March 1972 rating decision, the RO granted service connection for depressive neurosis, severe, effective July 26, 1971.  In July 1974, the RO awarded an increased 70 percent rating for the disability, effective May 28, 1974.

In April 1975, the RO found clear and unmistakable error in the rating decision that awarded service connection, and proposed to sever service connection.  In a July 1975 rating decision, the RO effectuated severance of the service connection a nervous condition, and granted nonservice connection pension for psychotic depression from August 1, 1975.  Restoration of service connection for a psychiatric disorder, variously classified, was denied by the Board in December 1976.

Following the severance, the Veteran/appellant has filed numerous compensation claims seeking service connection for an acquired psychiatric disorder, variously diagnosed.

The Veteran appealed a December 1980 rating decision denying service connection.  In an August 1982 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.  The Veteran continued to attempt to reopen the claim, but was denied on the basis of failure to submit new and material evidence.  He did not appeal these decisions and thus they are final. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156.

The appellant appealed a January 1996 rating decision denying the Veteran's application to reopen to the Board.  In July 1999, the Board reopened the claim for service connection for a psychiatric disorder, variously described, and remanded the matter on the merits to the RO for additional development.  The matter was subsequently remanded again in September 2004 and September 2005.  In September 2006, the Board denied service connection for an acquired psychiatric disorder, variously diagnosed, to include schizophrenia.
 
Subsequent to the Board's decision, the appellant sought reconsideration of the claim.  The Board denied the appellant's motion for reconsideration in March 2007.

The Veteran/appellant did not otherwise appeal the decision.  Thus, the Board's September 2006 decision is final. See 38U.S.C. § 7104; 38 C.F.R. § 20.1104.

In a statement received on December 9, 2010, the appellant submitted medical evidence along with a statement indicating that the Veteran was seeking service connection for a nervous condition.  In an October 2011 rating decision, the RO granted service connection for PTSD with major depressive disorder and assigned a 100 rating for the disability, effective the date of receipt of claim-December 9, 2010.

The Board has considered all the evidence subsequent to the Board's September 2006 decision and prior to December 2010.  The Board notes that following the motion for reconsideration, the Veteran's attorney at that time submitted statements and evidence in July 2008 and October 2008.   These letters, entitled "Submission of Evidence in Support of Claim for VA Benefits," note that the evidence was to be associated with the Veterans' file immediately for "consideration on his claims."

The included evidence consisted of a letter from the Veteran to his local political official (Commissioner) in Puerto Rico detailing the grant and severance of his claim and continued denial of his claim for service connection for a psychiatric disorder.  He requested involvement of the politician to bring a solution to the matter.  Also submitted was a letter from the appellant stating that the Veteran had cancer, along with a medical pathology report.  In addition, the appellant wrote that the Veteran had been in psychiatric treatment in and since service.  She indicated that was a violation of due process for his rating to be decreased from 70 percent to 0.  She noted that more than 20 doctors certified his condition of chronic schizophrenia, and that it was developed during the armed forces.  She also noted that he was a candidate for 100 percent service-connection.

The Board notes that in both instances, the RO sent a letter to the Veteran indicating that the correspondence did not state a specific request for benefits.  However, the Board finds that these communications are sufficient to constitute an informal claim for service-connected benefits for an acquired psychiatric disorder.  The appellant clearly identified that the Veteran had a chronic psychiatric disorder and was seeking restoration of service connection of this disorder.

Accordingly, the claim for service connection remained pending until the October 2011 rating decision granting the claim.

Thus, an earlier effective date for the award of service connection for schizophrenia can potentially derive from the July 29, 2008, application to reopen.  38 U.S.C. § 5110(a) (the effective date of an award based on a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application); 38 C.F.R. § 3.400(b)(2) (the effective date of award is date of receipt of claim, or date entitlement arose, whichever is later."

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court of Appeals for Veterans Claims has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  However, the date entitlement arose is not the date that VA receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

As indicated above, the case history is lengthy, as the Veteran has filed claims for service connection for psychiatric disability on a number of occasions since 1971.  The Veteran's service treatment records reflect that he was diagnosed with anxiety reaction in November 1953, but with no further diagnosis or treatment.  The separation physical examination was normal from a psychiatric standpoint.  The Veteran also submitted a statement dated in July 1971 from Dr. F. which certified that he had treated the Veteran after separation from June 1955 to June 1971 for nervousness and insomnia.  On VA examination in October 1971, the Veteran was diagnosed with depressive neurosis.

Continued VA and private treatment records reflect diagnosis and treatment of psychiatric disorder, variously diagnosed.

In the September 2011 VA examination, the examiner noted that that the Veteran had suffered from PTSD symptoms since the 1950s.  The Veteran reported that during service in Korea, he was in stress because he was in the frontier and you felt that your life was in constant danger.  Diagnosis of PTSD with major depressive disorder was assigned.  She related the Veteran's stressors to fear of hostile military or terrorist activity.

The RO granted service connection for PTSD with major depressive disorder on the basis of these findings of the October 2011 VA examiner.  

Based on the foregoing, the Board will resolve reasonable doubt and find that the Veteran's psychiatric disorder had its onset in service.  38 U.S.C. § 5107(b).  Thus, based on the "facts found," the Veteran's date of entitlement to service connection for PTSD with major depressive disorder may extend to the date of the application to reopen filed on July 29, 2008.  Thus, the Board finds that the criteria for an effective date of July 29, 2008, but no earlier, for the award of service connection for PTSD with major depressive disorder have been met.

In so finding, the Board acknowledges the equitable argument that an award of service connection for a psychiatric disorder should extend to service discharge.  On review, the appellant is really attempting to attack the finality of the rating decisions and Board decisions.  To the extent she is raising a "freestanding" claim for an earlier effective date, such a claim must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board further notes that absent a showing of clear and unmistakable error (CUE) in the prior final decisions, the Veteran cannot receive disability payments for a time frame earlier than the date of the claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).   The matter of CUE in any of the rating or Board decision is not currently before the Board.

Otherwise, the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  As a result of the finality of prior rating decisions, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C. § 5110 which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application to reopen.  38 U.S.C. § 5110(a).  Thus, the Board can award an effective date no earlier than the July 29, 2008, application to reopen.

The Veteran's claim to reopen was never finally adjudicated and, therefore, the Veteran is entitled to an effective date of July 29, 2008, for the grant of service connection for as the record shows the disability had its onset in service.  

ORDER

Entitlement to an effective date of July 29, 2008 for the award of service connection for PTSD with major depressive disorder is granted



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


